DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al (US 10,588,237 –US 20180303004)

With regard to claim 1 , 10, Zhai et al disclose an adaptor assembly for an OCP 2.0 form factor card for installation in a server(150)  having a side slot to accommodate OCP 3.0 form factor cards, the adaptor assembly comprising:
an adaptor board (101) allowing the attachment of the OCP 2. 0 form factor, 
, and an edge connector (102) mateable with a socket on the server the connector 102 may be inserted in the storage device.; and
an adaptor bracket (106) attachable to the adaptor board, the adaptor bracket having a wall that
covers the side slot of the server when the adaptor assembly is inserted through the side slot.
In Zhai et al the adaptor board is inherently connected to the the OCP 2.0 form factor card.
The admitted prior art, Specification, Fig. 1c, disclose the socket connector (68) matable with a connector on the OCP 2.0 form factor card.

SFPX2, SEPX4, QSFP X1, QSFP X2, RJ-45 X2, RJ-45 X4, or Mezzanine types. 1. An adaptor for a storage device, comprising: a baseboard arranged to support an Open Compute Project (OCP) mezzanine card in the storage device
With regard to claim 3, 12 , Zhai et al disclose  that the wall includes an aperture that allows access
to at least one small form factor pluggable module on the OCP 2.0 form factor.
With regard to claim 4, 13, , Zhai et al disclose  that the adaptor board includes a cut-out (1011)shaped to accommodate the at least one small form factor pluggable module. The opening 1011 is such configured that a main heating part of the OCP mezzanine card 200 may be positioned at the opening 1011 when the OCP mezzanine card 200 is inserted to the adaptor 100
With regard to claim 5 ,14, Zhai et al disclose  that the adaptor board includes a distal end and a
proximal end, the distal end including the edge connector (102), wherein the length between the distal end and the proximal end is similar to the length of an OCP 3.0 form factor installable in the  server.
With regard to claim 6, 15, Zhai et al disclose  that the adaptor board includes at least one spacer (113, 103) extending to space the form factor from the adaptor board when the form factor is attached to the adaptor board. A positioning pin (not shown) may also be provided at one side of the baseboard 101 adjacent to the panel 106 for positioning the OCP mezzanine card 200.
With regard to claim 7, 16 , Zhai et al disclose  that at least one connection mechanism attaches a
 The adapting part 103 may be connected to the baseboard 101 by the connection method identical to the connector 102. 
With regard to claim 8 ,17, Zhai et al disclose  that the socket is a 120 pin socket, and the
connector is a connector A according to the OCP 2.0 specification. the present disclosure does not intend to limit a specific profile of the connector
With regard to claim 9 18, Zhai et al disclose  that the adaptor board includes a second socket
mateable with a second connector on the OCP 2.0 form factor. The adapting part 103 may be connected to the baseboard 101 by the connection method identical to the connector 102.
10. A form factor assembly for insertion in a slot in a server for OCP 3.0 form factors, the
assembly comprising:
an OCP 2.0 form factor including a circuit board having a connector;
an adaptor board attached to the OCP 2. 0 form factor, the adaptor board including a
socket mated with the connector of the circuit board of the OCP 2.0 form factor and an edge
connector mateable with a socket on the server; and
an adaptor bracket attached to the adaptor board, the adaptor bracket having a wall that
covers the side slot of the server when the assembly is inserted through the side slot.
11. The form factor assembly of claim 10, wherein the OCP 2.0 form factor card is one of
SFPX1, SEPX2, SEPX4, QSFP X1, QSFP X2, RJ-45 X2, RJ-45 X4 or Mezzanine types.
12. The form factor assembly of claim 10, wherein the wall includes an aperture that allows
access to at least one small form factor pluggable module on the OCP 2.0 form factor.
13. | The form factor assembly of claim 12, wherein the adaptor board includes a cutout
shaped to accommodate the at least one small form factor pluggable module.
14. The form factor assembly of claim 10 wherein the adaptor board includes a distal end and

distal end and the proximal end is similar to the length of an OCP 3.0 form factor installable in
the server.
15. | The form factor assembly of claim 11, wherein the adaptor board includes at least one
spacer extending to space the form factor from the adaptor board when the form factor is
attached to the adaptor board.
16. The form factor assembly of claim 15, wherein at least one connection mechanism
attaches a circuit board of the form factor to the at least one spacer.
19
4813-186 1-2399.1
PATENT
Attorney Docket No. 077369-108112USPT
QCI-108112-US
17. The form factor assembly of claim 11, wherein the socket is a 120 pin socket, and the
connector is a connector A according to the OCP 2.0 specification.
18. The form factor assembly of claim 11, wherein the adaptor board includes a second
socket mateable with a second connector on the OCP 2.0 form factor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								8/19/21